PER CURIAM.
This disciplinary proceeding is before the Court for consideration of a guilty plea for consent judgment filed directly with the Court pursuant to rule 8-7.8(a) of the Rules Regulating The Florida Bar. The Florida Bar seeks approval of the consent judgment.
We accept respondent’s plea and approve the consent judgment, which imposes disciplinary measures expressed as follows:
a) Disbarment wherein Respondent shall not tender an application for admission to The Florida Bar within five (5) years after the date of the Supreme Court Order of disbarment.
b) Prior to tendering an application for readmission, Respondent shall make restitution to any party who has suffered a loss due to misappropriation of funds.
c) In an effort to determine the extent of the misappropriation, within 80 days after approval of this consent judgment by the Board of Governors, Respondent shall retain the services of a certified public accountant (“accountant”) to complete an audit of his trust accounts and other accounts. The accountant shall file with the Supreme Court, with a copy to Paul A. Gross, Bar Counsel, an affidavit reflecting Respondent’s liability to each client or party including the name of said party and the amount of funds owed.
d) Respondent shall cooperate with any investigation by the Clients’ Security Fund and shall reimburse the Clients’ Security Fund for any claims paid as a result of his actions. Reimbursement to the Clients’ Security Fund shall be made prior to tendering an application for readmission to the Bar.
e) Respondent shall return to clients the unearned portion of any fee. Respondent shall attempt to amicably resolve any dispute with a client involving his fee and agrees that with the client’s approval any dispute involving his fee shall be submitted to arbitration before the Fee Arbitration Committee of the Dade County Bar Association.
f) Taxation of costs of this disciplinary proceeding assessed against Respondent, with execution to issue with interest at a rate of 12% to accrue on all costs not paid within thirty (30) days of entry of the Supreme Court's final order, unless the time for payment is extended by the Board of Governors. The costs in this matter are One Hundred Fifty ($160.00) Dollars for Administrative Costs (Rule 3-7.5(K)(l), Rules of Discipline.
We hereby adopt the consent judgment as the judgment of this Court, disbar Harold C. Culmer, effective immediately, and order that he comply with the foregoing terms of the consent judgment.
It is so ordered.
MCDONALD, C.J., and OVERTON, ERHLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.